Citation Nr: 1822268	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-34 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of private medical expenses for services performed at Tallahassee Memorial Hospital on March 15, 2014.

2.  Entitlement to payment or reimbursement of private medical expenses for services performed at Tallahassee Memorial Hospital on March 16, 2014.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2014 and June 2014 administrative decisions issued by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

The Board notes that the Veteran was scheduled for a hearing before a member of the Board in February 2015.  The Veteran did not show for that hearing.  Accordingly, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  On March 15, 2014, and March 16, 2014 the Veteran obtained private medical treatment for left hip bursitis at Tallahassee Memorial Hospital.  Prior authorization for such treatment was not given by VA, nor can it be implied.

2. At the time of his private treatment, service connection was not in effect for any disabilities (including left hip bursitis) nor did the Veteran have any combined service-connected disability ratings.  The Veteran was not shown to have a total disability, permanent in nature, resulting from a service-connected disability; and the Veteran was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.

3. At the time of treatment on March 15, 2014, and March 16, 2014, a VA facility was feasibly available to treat the Veteran's left hip bursitis.

4.  The private medical treatment obtained by the Veteran on March 15, 2014, and March 16, 2014, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses for services performed at Tallahassee Memorial Hospital, on March 15, 2014, and March 16, 2014, have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.121 17.1000-17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  See 38 C.F.R. §§ 17.120 -17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2017).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  See 38 C.F.R. § 17.132 (2017).

The VA Medical Center in Gainesville, Florida, sent the Veteran a notice letter in August 2014.  This letter advised the Veteran of the criteria necessary to substantiate his claim and notified him of his appellate rights.  The letter further explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim. 

There is no indication that any additional notice or development would aid the Veteran in substantiating his claim herein.  The VA Medical Center has obtained all of the records relating to the medical treatment at issue, and the Veteran has fully stated his contentions.  Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

A.  Factual Background

On Saturday March 15, 2014, the Veteran sought care and treatment for hip pain at Tallahassee Memorial Hospital.  The Veteran indicated that he began having severe hip pain on Friday afternoon with a current intensity rating of 7/10.  He denied that any trauma preceded his complaints of pain.  He was diagnosed as having left hip bursitis.  He was given prescription medications and told to follow-up with his primary care physician for an orthopedics consultation.  

The Veteran's emergency room records reflect that he had been experiencing hip pain for approximately a month (his previous pain level on March 17, 2014 was an 8/10) and that he had been in constant pain for a week.

According to the Veteran, his first episode of care occurred on a Saturday and that he sought care at Tallahassee Memorial Hospital because the "VA clinic facility is not open any weekend in Tallahassee, Florida."  

On Sunday March 16, 2014, the Veteran again sought care and treatment for hip pain at Tallahassee Memorial Hospital.  According to the Veteran, he got off the couch to the floor to get to the phone but could not reach it and that his wife found him on the floor in extreme pain but could not move or lift him.  

According to the Veteran, his second episode resulted in extreme pain and that he had to use EMT services because he could not get up off the floor.  He claimed that he could not wait until Monday to see his primary care physician, and even if he had waited until Monday, his primary care physician did not have any available appointments until the following Wednesday.

The Veteran now contends that payment or reimbursement is warranted for private medical expenses incurred by him at the Tallahassee Memorial Hospital on March 15, 2014 and on March 15, 2014. 

B.  38 C.F.R. § 17.54 - Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received at Tallahassee Memorial Hospital in Tallahassee, Florida, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  

In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA for medical services received at Tallahassee Memorial Hospital in Tallahassee, Florida.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.

C.  Reimbursement Claims - Without Prior Authorization

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725, 1728 (West 2014). 

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to VA's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal "prudent layperson" standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005, to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615 -23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 U.S.C.A. § 1728 (West 2014); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Simply stated, the basis the Board can grant this case is highly limited. 

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002 (g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Again, as noted above, the basis by which the Board can grant this benefit is highly limited. 

Based upon a longitudinal review of the record, the Board finds that the Veteran is not entitled to payment or reimbursement of non-VA medical expenses for services performed at Tallahassee Memorial Hospital on March 15, 2014, and March 16, 2014, under either applicable statute governing such claims.  See generally 38 U.S.C.A. §§ 1725, 1728. 

The Veteran essentially contends that he should be reimbursed for the cost of non-VA medical expenses incurred as the treatment was sought in a medical emergency, and that a VA facility was not available to provide this treatment, and an attempt to use such a facility beforehand would not have been considered reasonable.

First, service connection is not in effect for left hip bursitis.  The Veteran also does not contend, and the evidence does not indicate, that this treatment provided was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  A review of the claims file demonstrates that the Veteran does not experience a total disability, permanent in nature, resulting from a service-connected disability.  The Veteran is not a participant in a rehabilitation program and has not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2017).  See 38 U.S.C.A. § 1728(a).

Second, the medical treatment received on March 15, 2014, and on March 16, 2014, was for a non-emergent condition.  While this problem clearly hurt a great deal, there is no indication in the medical evidence of record that the Veteran's treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.  Although the Veteran claims that he was in pain and required immediate medical attention, the medical evidence does not suggest that the condition had worsened to the point where a prudent person would have concluded that the additional time necessary to return to obtain treatment at a VA medical facility, as opposed to Tallahassee Memorial Hospital, would have been hazardous to life or health.

In any event, beyond the above, the evidence indicates that VA facilities were feasibly available, and that no attempt to use them beforehand or obtain prior authorization for service was made.  See 38 U.S.C.A. § 1728(c).  Specifically, the record indicates that VA facilities in Gainesville and Lake City, Florida are open 24 hours per day and seven days per week for urgent and emergent care.

Given the foregoing, and especially in light of the Veteran's failure to contact VA beforehand for treatment of his non-emergent medical condition before he went to the emergency room at Tallahassee Memorial Hospital, the Board cannot conclude that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part and that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. Because all three statutory requirements under 38 U.S.C.A. § 1728 have not been met, payment or reimbursement is not authorized under this statute. See 38 U.S.C.A. § 1728; see also Zimick, 11 Vet. App. at 49; Hayes, 6 Vet. App. at 68.

The Board next notes that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725 in order for payment or reimbursement to be authorized under this statute as well.  As noted elsewhere, the Veteran's left hip bursitis was treated on March 15, 2014, with a follow-up visit after the Veteran fell from his couch on March 16, 2014, and was not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The evidence suggests that the Veteran's condition was non-emergent.  On March 14, 2014, the Veteran presented to Tallahassee Memorial Hospital for treatment related to his left hip bursitis.  He returned in pain for a follow-visit on March 15, 2014.  A VA physician reviewed the emergency room records from these visits and concluded that the care was non-emergent and that VA facilities were feasibly available.  In particular, the VA physician noted that the Veteran presented to the emergency room with complaints of left hip pain that he had been experiencing for one month without injury and that now resulted in constant pain for a week.  The records from those visits show that he was not in any acute distress and that his vitals were stable.  X-rays of the left hip showed that his bones were well-aligned, negative for osseous abnormality, and no acute findings.  The VA physician noted that the emergency room physician followed a normal course of examination of the Veteran and his symptoms and discharged him home with prescriptions for hydrocodone-acetaminophen 325mg and indomethacin.  See 38 U.S.C.A. § 1725(b); see also 38 C.F.R. § 17.1005. 

Additionally, the evidence indicates that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable.  There is no indication that treatment had been or would be refused if the Veteran had attempted to use the VA medical center beforehand.  See 38 U.S.C.A. § 1725(c).  Understandably, the Veteran sought immediate medical attention relating to the pain he experienced from his left hip bursitis on March 15, 2014 and again on March 16, 2014.  However, VA CPRS records substantiate that the Veteran did not call the VA until after he went to the non-VA emergency room at Tallahassee Memorial Hospital for the second time on March 16, 2014.  Given that the Veteran had experienced general hip pain for approximately one month before these visits, as well as constant pain for one week before these visits, the Board agrees with the VA Medical Center that the Veteran had ample time to have sought care at a VA facility.  As the medical condition, diagnosed as left hip bursitis, was non-emergent at the time he was seen at Tallahassee Memorial Hospital on March 15, 2014, and again on March 16, 2014, there was no medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(d).  Lastly, as noted by the VA Medical Center, VA facilities in Gainesville and Lake City, Florida, are open 24 hours per day and seven days per week for urgent and emergent treatment. 

In conclusion, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are not met, VA is precluded from paying unauthorized medical expenses incurred at a private facility.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.

The Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable in this case.  The Board is also without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414   (1990).

ORDER

Entitlement to payment or reimbursement of private medical expenses for services performed at Tallahassee Memorial Hospital on March 15, 2014, is denied.

Entitlement to payment or reimbursement of private medical expenses for services performed at Tallahassee Memorial Hospital on March 16, 2014, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


